NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

VIRGINIA DEL CARMEN RIVERA,                     No. 15-72254

                Petitioner,                     Agency No. A072-523-249

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Virginia Del Carmen Rivera, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order denying her

motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C.

§ 1252. We review for abuse of discretion the denial of a motion to reopen.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010). We deny the petition for

review.

      The BIA did not abuse its discretion in denying Rivera’s second untimely

motion to reopen where Rivera failed to demonstrate prima facie eligibility for

relief. See 8 C.F.R. § 1003.2(c)(3)(ii); see also Ramirez-Munoz v. Lynch, 816 F.3d
1226, 1228 (9th Cir. 2016) (the BIA may deny a motion to reopen for failure to

establish prima facie eligibility for the relief sought).

      PETITION FOR REVIEW DENIED.




                                            2                                15-72254